Citation Nr: 1216989	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO awarded service connection for diabetes mellitus, type II and assigned a 20 percent disability rating.  The Veteran has perfected an appeal with regard to the assigned rating.

With regard to the issue of entitlement to service connection for coronary artery disease, listed above, the Board has construed an opinion provided by the September 2007 VA examiner as an informal claim for this benefit.  Furthermore, in the October 2007 rating decision, the RO found that the examiner's opinion as to the relationship between diabetes mellitus and coronary artery disease was not credible, and the Board construes this statement as a denial of the informal claim.  Finally, the Veteran's August 2008 notice of disagreement is construed as disagreement with this determination regarding coronary artery disease.  Thus, as is explained in more detail below, this claim is before the Board.

The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder, has been raised by the record-specifically, in the opinion provided by the September 2007 VA examiner-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking a disability rating in excess of 20 percent for diabetes mellitus, type II.  He was afforded a VA examination on this matter in September 2007.  In the report of that examination, the examiner commented that the Veteran's coronary artery disease is at least as likely related to his diabetes mellitus.  The examiner noted that the Veteran had elevated blood glucose two months prior to his percutaneous transluminal coronary angioplasty but was never on medications for his elevated blood glucose.  When the RO adjudicated the Veteran's claim in October 2007, it noted that, while the examiner suggested that the Veteran's coronary artery disease was related to his diabetes, he had the coronary artery disease for several years, and his diabetes mellitus was not diagnosed until April 2007.  The Board notes that the Veteran's claims file contains medical evidence showing a diagnosis of hypertension as early as April 1992.  Therefore, despite the statement by the VA examiner, the RO found that the association between coronary artery disease and diabetes mellitus lacked credibility.  

In the rating decision, RO awarded service connection for diabetes mellitus, type II and assigned a 20 percent rating.  As is described above, the Board also construes this rating decision as a denial of the informal claim of entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus, type II.  The Veteran's August 2008 notice of disagreement, then, is construed to include disagreement with the denial of entitlement to service connection for coronary artery disease.  However, a statement of the case regarding this issue has not been provided to the Veteran.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

With regard to the September 2007 VA examination, the Board finds that it is inadequate to make a determination as to whether coronary artery disease is secondary to or was aggravated by the Veteran's service-connected diabetes mellitus, type II.  Specifically, while the VA examiner indicated that the two diseases were related, he did not comment or provide an opinion as to causation or aggravation.  This should be accomplished on remand.  Furthermore, the determination as to whether coronary artery disease is secondary to or aggravated by diabetes mellitus, along with a determination as to whether such disability is compensable, can impact the disability evaluation assigned to diabetes mellitus, type II.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Therefore, before the Board may finally adjudicate the matter on appeal as to the rating assigned to diabetes mellitus, there must be a determination as to whether coronary artery disease is secondary to or aggravated by diabetes mellitus and, if so, whether it is compensable.  This must be accomplished on remand by affording the Veteran a VA examination.

Furthermore, the Veteran's representative pointed out in her May 2012 written statement that the Veteran's last VA examination was conducted in September 2007, and the Veteran's disability had worsened since that time.  While neither the Veteran nor his representative explained with any specificity the nature of the worsening of his disability, the Board finds that the current level of his disability should be assessed, given the time frame since the last examination and the fact that a remand of this matter is already required.  The Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted). 

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Finally, a June 2009 VA record notes that the Veteran receives Social Security benefits.  It is unclear whether these are disability benefits; however, as they are potentially pertinent to the Veteran's claim and are federal records, the RO should ascertain whether the Veteran is in receipt of Social Security disability benefits and, if so, request any relevant records.  38 C.F.R. § 3.159(c)(2) (2011); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefits (and any subsequent disability determination evaluations), if the Veteran is in receipt of or applied for such benefits. All records obtained should be associated with the claims folders. If these records are not available, certification of such should be placed in the record.

2.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file should be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength. 

Further, the examiner should comment as to the impact of the Veteran's diabetes mellitus on his employment. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  Schedule the Veteran for a VA examination, which may be conducted simultaneously with the above-requested examination if appropriate, to determine the etiology of any coronary artery disease found.  The claims folder should be made available to the examiner for review.  Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether the Veteran has coronary artery disease and if so, whether it is at least as likely as not (50 percent probability or greater) that it is proximately due to or was aggravated by the service-connected diabetes mellitus.  All indicated tests and studies are to be performed.

The examiner is asked to specifically address the opinion provided by the VA examiner in September 2007 regarding coronary artery disease.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner is asked to provide a rationale for any opinion given, with an explanation if such rationale cannot be provided.

5.  Adjudicate the issue of entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus, type II and issue an SOC to the Veteran and his service representative.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The issue should be returned to the Board only if the Veteran perfects a timely appeal.

6.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



